Citation Nr: 1821952	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-34 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for upper respiratory disease. 

2.  Entitlement to service connection for gastritis, as secondary to upper respiratory disease.  

3.  Entitlement to service connection for right hip condition.  

4.  Entitlement to service connection for degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to January 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A videoconference hearing before the undersigned Veterans Law Judge was held in November 2017.  A transcript of the hearing has been associated with the claims file.  

The issue of service connection for degenerative joint disease of the lumbar spine is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An upper respiratory tract infection was not manifested in service, and is not shown to be related to service.  

2.  The Veteran has a current diagnosis of gastritis, which did not manifest until more than a year after discharge from service and is not etiologically related to service.

3.  In testimony provided during the November 2017 Board videoconference hearing, prior to the promulgation of a decision in the appeal, the appellant indicated that he wished to withdraw the issue of entitlement to service connection for a right hip condition.


CONCLUSIONS OF LAW

1.  The criteria for service connection for upper respiratory disease are not met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for gastritis as secondary to upper respiratory disease have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

3.  The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to service connection for a right hip condition.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice most recently in April 2017. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



II.  Withdrawal 

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) ("Although Mr. DeLisio 'thought' that the Board member had identified the issues to be discussed, the transcript reflects neither an explicit discussion of withdrawal nor any indication that Mr. DeLisio understood that he might be withdrawing claims for benefits for any disabilities not discussed."). 

In the present case, in testimony provided during the November 2017 Board videoconference hearing, the Veteran indicated that he wanted to withdraw his appeal with respect to the issue of entitlement to service connection for a right hip condition.  Based on the Veteran's hearing testimony, the Board finds that the criteria for a withdrawal of the appeal have been met.  Thus, the Board finds that there remain no allegations of errors of fact or law for appellate consideration for this claim.  Accordingly, the Board does not have jurisdiction to review the claim, and it is dismissed.

III.  Law and Regulations 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing service connection for certain chronic disabilities listed in 38 C.F.R. § 3.309 (a), including arthritis, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303 (b), 3.309(a).
In relevant part, 38 U.S.C. § 1154 (a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Additionally, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a), 3.309(a).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

IV.  Upper Respiratory Disease

A.  Factual Background 

On a May 1979 Report of medical examination for enlistment, the lungs and chest were normal. 

On a May 1979 Report of medical history for enlistment, the Veteran denied any chronic or frequent colds, shortness of breath, pain or pressure in chest.  

On a September 1979 service treatment record, the Veteran complained of a sore throat, pain swallowing, headache, stomach aches, and pain in ears.  The Veteran was diagnosed with an upper respiratory infection.  

On a December 1979 Report of medical examination for separation, the lungs and chest were normal. 

On a December 1979 Report of medical history for separation, the Veteran denied any chronic or frequent colds, shortness of breath, pain or pressure in chest.  There was a notation of an upper respiratory infection.  

On a November 2009 VA Primary Care treatment record, the Veteran complained of a cold and congestion for about 7 weeks, slowing improving but continues to have intermittent productive cough, and smoked for twenty-seven years, two packs per day.  The assessment was upper respiratory symptoms, improving.  

On a March 2011 VA Nose, Sinus, Larynx, and Pharynx examination, the Veteran reported sudden onset of hoarseness starting 2008.  The examiner indicated that there was no documented preceding problems with respiratory infections and that the Veteran had pharyngitis on one occasion in the military service.  The examiner noted that this was self-limited and no evidence of recurring conditions that preceded the hoarseness.  The examiner opined that the Veteran's upper respiratory condition was less likely than not (less than 50/50 probability) related to service.  The examiner noted that the Veteran did not have any significant respiratory problems during service.  The examiner indicated that the Veteran complained of a cold and was diagnosed with pharyngitis during service in 1979.  The examiner noted that the Veteran developed sudden hoarseness in 2008 and it was found to be secondary to his right vocal cord paralysis and not related to service.  

In a September 2011 letter, Dr. S. C. W. reported that the Veteran was under his care and that he has an idiopathic right vocal fold paralysis which he believes is likely related to an upper respiratory infection.  Dr. S. C. W. noted that the Veteran's voice was relatively normal until an upper respiratory infection in 2008, although it is possible that he has had some viral injury on several occasions including earlier in his life.  

In a November 2012 letter, Dr. G. G. reported that the Veteran complained of significant shortness of breath and dizziness for several days.  Dr. G. G. indicated that a chest x-ray was unrevealing but that no CT pulmonary angiogram was performed.  Dr. G. G. noted that he Veteran reported that his respiratory symptoms and dizziness had improved.  The Veteran also indicated that he had chronic hoarsens since being diagnosed with a paralyzed vocal cord status post-surgical intervention in 2009.  

On a January 2013 VA emergency department note, the Veteran complained of a scratchy throat, blood-tinged sputum.  The impression was an upper respiratory infection, possible bronchitis.  

On a January 2013 VA Medication Reconciliation Note, the Veteran presented with blood-tinged sputum with upper respiratory infection and bronchitis and the Veteran was prescribed amoxicillin for the next 10 days.   

At a November 2017 Board videoconference hearing, the Veteran reported that he had an upper respiratory condition during service.  The Veteran noted that he had a temperature measuring over 100 degrees when he was in the AIT in Fort Lee, Virginia.  The Veteran indicated that he went to the medical clinic multiple times during service.  The Veteran reported that he was told that he upper respiratory disease.  The Veteran noted that he was a smoker and that he began smoking during service in 1979.  The Veteran indicated that he currently experienced hoarseness and that in 2008 he could not speak at all.  The Veteran reported that his voice gradual became deeper and deeper and that he has had multiple surgeries on his vocal cords.  The Veteran indicated that Dr. S. C., the Veteran's surgeon, noted that the Veteran's upper respiratory infection was related to his military service.  The Veteran reported that he had upper respiratory infections after he left military service. 

In a November 2017 letter, Dr. S. C. W. reported that the Veteran was under his care at the Center for Voice and Swallowing Disorders at Wake Forest Baptist Health.  Dr. S. C. W. indicated that the Veteran had idiopathic right vocal fold paralysis which he believed was likely related at least as likely as not to an upper respiratory infection.  Dr. S. C. W. noted that although the Veteran's voice was relatively normal until an upper respiratory infection in 2008, it was possibly that he had some viral injury on several occasions including earlier in his life.  

B.  Analysis 

The Veteran claims entitlement to service connection for upper respiratory disease.  Specifically, he reports that he first became sick with an upper respiratory infection during service.  Moreover, he reports experiencing vocal cord problems following active service to the present time. 

Service treatment records document a normal physical examination of the Veteran's lungs and chest during a May 1979 pre-induction examination and he denied any related conditions, such as sinusitis, asthma, shortness of breath, or chronic cough within a concurrent report of medical history.  In September 1979, the Veteran complained of a sore throat, pain swallowing, headache, stomach aches, and pain in his ears and was diagnosed with an upper respiratory infection.  Upon separation examination in December 1979, the Veteran's lungs and chest were again normal, without any noted respiratory defects or diagnoses.  Within a concurrent report of medical history, he reported an upper respiratory infection. 

Private medical records from October 2008 show that the Veteran complained of hoarseness and intermittent sore throat.  Dr. E. M. diagnosed the Veteran with right vocal cord complete paralysis.  

With respect to the upper respiratory tract infection, the Board finds that the in-service manifestation is acute and has resolved.  The most persuasive evidence of record shows no post-service upper respiratory tract infection until 2008.  Following service, he was not diagnosed with a respiratory disorder until October 2008, when right vocal cord complete paralysis was diagnosed.  This diagnosis was rendered over 28 years after service separation.  Consequently, service connection for upper respiratory disease on the basis that it became manifest in service and persisted is not warranted.  

The weight of the lay and medical evidence further thus shows that, while the Veteran did report respiratory symptoms during service, such symptoms were not continuous since service.  Thus, the Board must conclude that symptoms of a chronic respiratory disease such as sarcoidosis or tuberculosis did not manifest to a compensable degree within a year of service separation, and he does not have current diagnoses of either of these disorders.  

Thus, the first evidence of a diagnosis pertaining to the respiratory systems dates to 2008, many years after service.  Accordingly, the weight of the lay and medical evidence of record is against finding that the Veteran had continuous symptoms of a respiratory disorder since service.

Furthermore, the preponderance of the evidence is against a finding that the Veteran's current respiratory disease may otherwise (i.e., than by virtue of onsent in service and continuity of symptoms since) be related to his service.  The only competent and entirely adequate medical opinion evidence in the record regarding a nexus between the Veteran's upper respiratory disease and his service is in the November 2017 letter from Dr. S. C. W. indicating that the Veteran had idiopathic right vocal fold paralysis which he believed was likely related at least as likely as not to an upper respiratory infection.  Dr. S. C. W. noted that although the Veteran's voice was relatively normal until an upper respiratory infection in 2008, it was possible that he had some viral injury on several occasions including earlier in his life.  The Board notes that the November 2017 opinion, notes only that "it was possible that he had some viral injury on several occasions including earlier in his life."  Speculative opinion language, such as "could have", and language of possibility, rather than probability, do not meet the equipoise standard of evidence.  See 38 C.F.R. § 3.102; Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  As such, the probative value of the VA examination reports outweighs that of the November 2017 private medical record.  The only other evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that the Veteran's lay assertions are both admissible and believable.  Consequently, the Board will weigh the lay statements against the medical evidence.

On VA examination in March 2011, the examiner noted a review of the claims file.  Reference was made to the single incident of pharyngitis in the service medical records.  The examiner noted that the Veteran's hoarseness in 2008 was self-limited and no evidence of recurring conditions that preceded the hoarseness.  The examiner opined that the Veteran's upper respiratory condition was less likely than not (less than 50/50 probability) related to service.  The examiner noted that the Veteran did not have any significant respiratory problems during service.  The examiner indicated that the Veteran complained of a cold and was diagnosed with pharyngitis during service in 1979.  The examiner noted that the Veteran developed sudden hoarseness in 2008 and it was found to be secondary to his right vocal cord paralysis and not related to service.  The March 2011 VA examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinions, used his expertise in reviewing the facts of this case and determined that the current symptoms were not related to service.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinion against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

As a lay person, the Veteran is competent to report on that within his personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide medical opinion on the etiology of an upper respiratory disease disability.  The issue in this case is outside the realm of common knowledge of a lay person, as a nexus is not obvious merely through observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, the Board finds that the lay statements are not competent evidence to provide a relationship to service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connections for upper respiratory disease and the claims must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Gastritis 

A.  Factual Background

On a May 1979 Report of medical examination for enlistment, the G-U system was normal.  

On a May 1979 Report of medical history for enlistment, the Veteran denied frequent indigestion, stomach, liver, or intestinal trouble. 

On a July 1979 service treatment record, the Veteran complained of a stomach ache and that when he got hot, he passed out.  The impression was possible gastritis and heat exhaustion.  

On a December 1979 Report of medical examination for separation, the G-U system was normal.  

On a December 1979 Report of medical history for separation, the Veteran denied frequent indigestion, stomach, liver, or intestinal trouble. 

On a November 2007 private medical treatment record, the Veteran complained of abdominal pain.  H. pylori was negative.  

On a January 2011 VA Primary Care Note, the Veteran complained of upper abdominal pain and nausea for a week after he had vocal cord surgery.  The Veteran noted that he took omeprazole 20 bid daily to help with his acid reflux.  The examiner diagnosed upper abdominal pain, possible gastritis due to NSAIDs.  

On a March 2011 VA Stomach, Duodenum, and peritoneal adhesions examination, the Veteran reported that he had acid reflux symptoms for six or seven years.  The examiner noted that the Veteran did not have any chronic problems during service.  The examiner diagnosed the Veteran with GERD.  The examiner opined that the Veteran's gastritis/ GERD was less likely than not (less than 50/50 probability) related to service.  The examiner noted that the Veteran did not have a chronic recurring stomach condition during active service.  The examiner indicated that the Veteran stated that his stomach condition started around six or seven years ago with epigastric pain and some radiation toward the flank area associated with reflux.  The examiner noted that all of the Veteran's symptoms began after service and that they are not considered related to military service.  

At a November 2017 Board videoconference hearing, the Veteran reported that he had a current diagnosis of GERD.  The Veteran indicated that his doctor told him that his GERD was related to his vocal cord issue because he only has one vocal cord and so it is harder for the acid to get up as a person with two vocal cords.  




B.  Analysis 

For the reasons discussed below, the Board finds that service connection is not warranted for gastritis as secondary to respiratory disease.  The Veteran does not claim that his gastritis had its clinical onset in service or is otherwise related to active service.  See November 2017 Hearing Transcript.  Therefore, the theory of direct service connection will not be addressed herein.  

The Board finds that the Veteran has been diagnosed with gastritis and GERD.  Therefore, a current disorder is shown.  

Insomuch as the Veteran contends that GERD is related to upper respiratory disease, because service connection for upper respiratory disease has not been established, service connection is not warranted for gastritis, claimed as secondary to upper respiratory disease.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995).

For these reasons, the weight of the evidence is against service connection for gastritis on a secondary basis.  Because the preponderance of the evidence is against the claim for service connection, the appeal is denied and the benefit of the doubt doctrine is not for application.


ORDER

Entitlement to service connection for upper respiratory disease is denied.  

Entitlement to service connection for gastritis, as secondary to upper respiratory disease, is denied.  

Entitlement to service connection for a right hip condition is dismissed. 



REMAND

The Board finds that further evidentiary development is necessary before the Board can adjudicate the Veteran's claim of entitlement to service connection for degenerative joint disease of the lumbar spine.  The Veteran contends that he injured his back in 1979 during basic training when a bridge he was on collapsed and he fell several feet on to his back.  Moreover, he reports experiencing low back pain since service.  The Veteran was afforded a VA examination in September 2010.  The examiner noted review of the claims file and clinical findings from examination and provided a medical opinion with a rationale based on an inaccurate factual history.  

Specifically, the examiner opined that the Veteran's current back disorder was less likely than not (less than 50/50 probability) caused by or a result of a low back injury while on active duty in 1979.  The examiner noted that the Veteran continued to service in the National Guard after his injury until recently and there were no records of persistent problems after the initial injury.  In a November 2010 Statement in Support of Claim, the Veteran reported that he never served in the National Guard and that he only served on active duty.  Moreover, the Veteran's military personnel records reflect that he did not serve in the National Guard.  Accordingly, the Board will remand the degenerative joint disease of the lumbar spine for another VA examination.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate examiner for an opinion concerning the nature and etiology of any degenerative joint disease of the lumbar spine.  A clinical examination with all indicated tests and studies should be conducted.  The claims file must be reviewed by the examiner and such should be noted in the report.  After reviewing the claims file, the reviewer should answer the following question:  
(a)  Is it at least as likely as not (a 50 percent probability or greater) that the diagnosed degenerative joint disease had its onset during active service or within one year of the Veteran's separation from active service in January 1980, or is otherwise related to service?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disorder is related to the Veteran's military service?

2.  After completing the above, and any additional development deemed necessary, the issue should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


